
	
		I
		111th CONGRESS
		1st Session
		H. R. 1782
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to protect consumers
		  from certain practices in connection with the origination of consumer credit
		  transactions secured by the consumer’s principal dwelling, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Homeowners Act of
			 2009.
		2.Originations of
			 consumer credit transactions secured by the consumer’s principal
			 dwelling
			(a)In
			 generalThe Truth in Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 129A the
			 following new section:
				
					129B.Originations
				of consumer credit transactions secured by the consumer’s principal
				dwelling
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Fully indexed
				rateThe term fully
				indexed rate means the index rate prevailing at the time a consumer
				credit transaction secured by a consumer’s principal dwelling is originated,
				plus the margin that will apply after the expiration of an introductory
				interest rate.
							(2)Mortgage
				brokerThe term
				mortgage broker means any person who is defined as a mortgage
				broker under applicable State law.
							(b)Requirements for
				originators
							(1)Ability to
				pay
								(A)In
				generalNo creditor or
				mortgage broker may make, provide, or arrange for any consumer credit
				transaction secured by a consumer’s principal dwelling without verifying the
				consumer’s reasonable ability to pay the scheduled payments of the following,
				as applicable:
									(i)Principal.
									(ii)Interest.
									(iii)Real estate
				taxes.
									(iv)Homeowner’s
				insurance, assessments, and mortgage insurance premiums.
									(B)Variable
				interest rateIn the case of
				any consumer credit transaction secured by a consumer’s principal dwelling for
				which the applicable annual percentage rate may vary over the life of the
				credit, the reasonable ability to pay shall be determined, for purposes of this
				paragraph, on the basis of a fully indexed rate plus 200 basis points and a
				repayment schedule which achieves full amortization over the life of the
				extension of credit.
								(C)Verification of
				consumer income and financial resources
									(i)In
				generalIn the case of any consumer credit transaction secured by
				a consumer’s principal dwelling, the income and financial resources of the
				consumer shall be verified for purposes of this paragraph by tax returns,
				payroll receipts, bank records, or other similarly reliable documents.
									(ii)Consumer
				statement insufficientA statement by a consumer of the
				consumer’s income or financial resources shall not be sufficient to establish
				the existence of any income or financial resources when verifying the
				reasonable ability of the consumer to repay any consumer credit transaction
				secured by the consumer’s principal dwelling, for purposes of this
				paragraph.
									(D)Other
				criteriaCreditors or
				mortgage brokers may rely on additional criteria other than a consumer’s income
				and financial resources to establish the reasonable ability of the consumer to
				repay any consumer credit transaction secured by the consumer’s principal
				dwelling, to the extent such other criteria are also verified through
				reasonably reliable methods and documentation.
								(E)Equity in
				dwelling not to be taken into accountThe consumer’s equity in the principal
				dwelling that secures or would secure the consumer credit transaction may not
				be used to establish the ability to make the payments described in subparagraph
				(A) with respect to such transaction.
								(2)Prohibition on
				steering
								(A)In
				generalIn connection with a
				home mortgage loan, a mortgage broker or creditor may not—
									(i)steer, counsel, or
				direct a consumer to rates, charges, principal amount, or prepayment terms that
				are more expensive for that which the consumer qualifies; or
									(ii)make, provide, or
				arrange for any consumer credit transaction secured by a consumer’s principal
				dwelling that is more expensive than that for which the consumer
				qualifies.
									(B)Duties to
				consumersIf unable to
				suggest, offer, or recommend to a consumer a home loan that is not more
				expensive than that for which the consumer qualifies, a mortgage originator
				shall—
									(i)based on the information reasonably
				available and using the skill, care, and diligence reasonably expected for a
				mortgage originator, originate or otherwise facilitate a suitable home mortgage
				loan by another creditor to a consumer, if permitted by and in accordance with
				all otherwise applicable law; or
									(ii)disclose to a consumer—
										(I)that the creditor does not offer a home
				mortgage loan that is not more expensive than a loan for which the consumer
				qualifies, but that other creditors may offer such a loan; and
										(II)the reasons that the products and services
				offered by the mortgage originator are not available to or reasonably
				advantageous for the consumer.
										(C)Prohibited
				conductIn connection with a
				home mortgage loan, a mortgage originator may not—
									(i)mischaracterize the credit history of a
				consumer or the home loans available to a consumer;
									(ii)mischaracterize or suborn the
				mischaracterization of the appraised value of the property securing the
				extension of credit; and
									(iii)if unable to suggest, offer, or recommend
				to a consumer a loan that is not more expensive than a loan for which the
				consumer qualifies, discourage a consumer from seeking a home mortgage loan
				from another creditor or with another mortgage originator.
									(3)Prohibition on
				prepayment penaltiesIn the
				case of any consumer credit transaction secured by a consumer’s principal
				dwelling, the transaction may not contain terms under which a consumer is
				required to pay a prepayment penalty for paying all or part of the principal
				before the date on which the principal is due.
							(c)Limitation on
				financed points, charges, and fees
							(1)In
				generalNo creditor or
				mortgage broker may, in connection with any consumer credit transaction secured
				by the consumer’s principal dwelling, include in the principal amount of such
				transaction any portion of any qualified finance charge in excess of the amount
				which is equal to 5 percent of the principal amount of the transaction.
							(2)DefinitionsFor purposes of this subsection, the
				following definitions shall apply:
								(A)Qualified
				finance chargeThe term
				qualified finance charge means the sum of—
									(i)the finance charge as determined under
				section 103(aa)(4); and
									(ii)all compensation paid to a mortgage broker
				from any source in connection with this transaction.
									(B)Principal
				amountThe term
				principal amount means—
									(i)in
				the case of any consumer credit transaction under an open end credit plan
				secured by the consumer’s principal dwelling, the maximum amount of credit that
				may be extended under the terms of such plan as determined without taking into
				account any amount included in determining the finance charge under section
				106; and
									(ii)in the case of any other consumer credit
				transaction secured by a consumer’s principal dwelling, the face amount of the
				obligation on the note.
									(3)Prohibition on
				excessive finance charges
								(A)Limitation based
				on amount of transactionNo
				person may, in connection with any consumer credit transaction secured by the
				consumer’s principal dwelling, impose or receive any amount included in
				determining the qualified finance charge for such transaction that exceeds the
				amount which is equal to 5 percent of the principal amount of the
				transaction;
								(B)Limitation on
				fee for providing less beneficial terms for consumerExcept as provided in subparagraph (c), no
				person may provide and no mortgage originator may receive, directly or
				indirectly, any compensation for originating a consumer credit transaction
				secured by a consumer’s principal dwelling that is more costly than that for
				which the consumer qualifies, or that is based on, or varies with, the terms of
				any home mortgage loan (other than the amount of loan principal.);
								(C)ExceptionNotwithstanding subparagraph (B), a
				mortgage broker may receive compensation in the form of an increased rate, but
				only if—
									(i)the mortgage broker receives no other
				compensation, however denominated, directly or indirectly, from the consumer,
				creditor, or other mortgage originator;
									(ii)the loan does not include discount points,
				origination points, or rate reduction points, however denominated, or any
				payment reduction fee, however denominated;
									(iii)the loan does not include a prepayment
				penalty; and
									(iv)there are no other closing costs associated
				with the loan, except for fees to government officials or amounts to fund
				escrow accounts for taxes and insurance.
									(d)Mortgage broker
				duties
							(1)In
				generalAny mortgage broker
				acting to obtain or arrange for any consumer credit transaction secured by the
				consumer’s principal dwelling shall owe a duty to the borrower to comply with
				the following duties:
								(A)Mortgage brokers shall act in the
				consumer’s best interest and in the utmost good faith toward each consumer and
				shall not compromise a consumer’s right or interest in favor of another’s right
				or interest, including a right or interest of the mortgage broker.
								(B)A mortgage broker shall not accept, give,
				or charge any undisclosed compensation or realize any undisclosed remuneration,
				either through direct or indirect means, that inures to the benefit of the
				mortgage broker on an expenditure made for the consumer.
								(C)Mortgage brokers shall carry out all lawful
				instructions given by the consumer.
								(D)Mortgage brokers shall disclose to
				consumers all material facts of which the mortgage broker has knowledge which
				might reasonably affect the consumer’s rights, interests, or ability to receive
				the consumer’s intended benefit from the consumer credit transaction, but not
				facts which are reasonably susceptible to the knowledge of the consumer.
								(E)Mortgage brokers shall use reasonable care
				in performing duties.
								(F)Mortgage brokers shall account to a
				consumer for all the consumer’s money and property received as agent.
								(2)ScopeThe duties of the mortgage broker to the
				consumer apply when the mortgage broker is acting in the capacity of mortgage
				broker providing mortgage brokerage services with respect to any consumer
				credit transaction secured by the consumer’s principal dwelling for which the
				broker is not the creditor.
							(3)Rules of
				construction
								(A)Fees for
				services renderedNo
				provision of this subsection shall be construed as prohibiting a mortgage
				broker from contracting for or collecting a fee for services actually rendered
				to the extent the fee has been disclosed to the consumer in advance of the
				provision of such services and complies with subsection (c)(3).
								(B)Duty of
				brokerExcept as required by
				subsection (b)(2), no provision of this subsection shall be construed as
				requiring a mortgage broker—
									(i)to obtain or arrange for any consumer
				credit transaction secured by the consumer’s principal dwelling on behalf of a
				consumer that contains terms or conditions not available to the mortgage broker
				in the mortgage broker’s usual course of business; or
									(ii)to obtain or arrange for any consumer
				credit transaction secured by the consumer’s principal dwelling from a creditor
				with whom the mortgage broker does not have a business relationship.
									(e)Independent
				verification of consumer counseling before refinancing special
				mortgages
							(1)In
				generalNo creditor or
				mortgage broker may make, provide, or arrange for any consumer credit
				transaction secured by the consumer’s principal dwelling all or a portion of
				the proceeds of which are used to fully or partially pay off a special mortgage
				unless the borrower has obtained a written certification from an authorized
				independent loan counselor that the borrower has received counseling on the
				advisability of the transaction.
							(2)DefinitionsFor purposes of this section, the following
				definitions shall apply:
								(A)Special
				mortgageThe term
				special mortgage means any consumer credit transaction secured by
				the consumer’s principal dwelling that was originated, subsidized, funded, or
				guaranteed by or through a State, tribal, or local government, or nonprofit
				organization, that bears 1 or more of the following nonstandard payment terms
				which substantially benefit the consumer:
									(i)Payments vary with income.
									(ii)Payments of principal or interest are not
				required or can be deferred under specified conditions.
									(iii)Principal or interest is forgivable under
				specified conditions.
									(iv)Either no interest or an annual interest
				rate of 2 percent or less is charged in connection with the loan.
									(B)Authorized loan
				counselorThe term
				authorized independent loan counselor means any nonprofit,
				third-party individual or organization providing homebuyer education programs,
				foreclosure prevention services, mortgage loan counseling, or credit counseling
				that is certified by the Secretary of Housing and Urban Development, or
				certified by any State housing agency or nonprofit organization designated by
				such Secretary, for such purposes.
								(f)Minimum
				financial requirements for mortgage brokersNo mortgage broker may obtain or arrange
				for any consumer credit transaction secured by the consumer’s principal
				dwelling unless at all times the mortgage broker—
							(1)maintains a minimum net worth, net of
				intangibles, of at least $500,000, as determined in accordance with generally
				accepted accounting principles; or
							(2)maintains a surety bond or irrevocable
				letter of credit in the amount of $50,000.
							(g)EnforcementFor purposes of providing a cause of action
				for any failure by a mortgage broker to comply with any requirement imposed
				under this section, section 130(a) shall be applied with respect to any such
				failure—
							(1)by substituting mortgage
				broker for creditor each place such term appears in such
				section; and
							(2)by treating all qualified finance charges
				(as defined in subsection (c)(2)(A)) incurred in the origination of any
				consumer credit transaction secured by the consumer’s principal dwelling and
				any compensation paid or payable in violation of (c)(3) as actual damages
				sustained by the consumer as a result of the failure.
							(h)Exclusion of
				reverse mortgagesThis
				section shall not apply with respect to any consumer mortgage transaction that
				constitutes a reverse
				mortgage.
						.
			(b)Technical and
			 conforming amendmentsThe
			 Truth in Lending Act is amended—
				(1)in section 103(u) (15 U.S.C. 1602(u)), by
			 striking and the disclosures required by section 129(a) and
			 inserting and the provisions of sections 129 and 129B;
				(2)in section 130 (15 U.S.C. 1640), by
			 inserting or 129B after section 129 each place
			 such term appears;
				(3)in the heading for subsection (d) of
			 section 131 (15 U.S.C. 1641), strike certain and insert high-cost;
				(4)in section 131(c) (15 U.S.C. 1641)—
					(A)by striking
			 (c) Any consumer and inserting
						
							(c)
			 Rescission
			 rights.—(1)In
				generalAny
				consumer
							;
				and
					(B)by inserting
			 after paragraph (1) (as so designated by subparagraph (A) of this paragraph)
			 the following new paragraph:
						
							(2)Civil
				damagesIn a consumer credit
				transaction secured by a principal dwelling, other than a mortgage referred to
				in section 103(aa), an assignee or holder shall be liable for violations of
				this chapter or, of section 129B in a civil action for monetary damages under
				section 130(a), notwithstanding paragraph (1), except that any relief made
				permissible by this subparagraph may not exceed the sum of the amount of any
				remaining indebtedness and the total amount paid by the consumer in connection
				with the transaction.
							;
				and
					(5)in section 131 (15 U.S.C. 1641) by adding
			 at the end the following new subsection:
					
						(g)Remedy in Lieu
				of Rescission for Certain ViolationsAt the election of a consumer entitled to
				rescission for violations of section 129B, any person, including a creditor,
				who holds, purchases, or is otherwise assigned a mortgage or similar security
				interest in connection with a mortgage on a principal dwelling—
							(1)may be required to make such adjustments to
				the balance of the obligation as are required under section 125, and to reflect
				any other relief pursuant to section 130 and any other legal claims; and
							(2)shall modify or refinance the loan, at no
				cost to the consumer, the resulting balance of which shall provide terms that
				would have satisfied the requirements of section 129B at the origination of the
				loan and to pay costs and reasonable attorneys
				fees.
							.
				(c)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 129 the following new item:
				
					
						129B. Originations of consumer credit
				transactions secured by the consumer’s principal
				dwelling.
					
					.
			
